Bell, J.
This case is controlled by the following ruling of the Supreme Court, made in response to a question certified. “The act of 1919 (Acts 1919, p. 58), amending the act of 1913 (Acts 1913, p. 91), imposing an inheritance tax upon all property within the jurisdiction of this State, real and personal, which shall pass on the death of the decedent by will or by the laws of descent and distribution, or by deed, grant, or gift, does not extend to the property set apart to the *81widow as a statutory year’s support.” See Fullbright v. Boardman, 159 Ga. 162 (125 S. E. 44).
Decided November 13, 1924.
U. J. Fullbright, Isaac S. Peebles Jr., for plaintiff in error.
Alexander & Lee, contra.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concv/r.